—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered November 18, 2002 in *665Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted in 1997 of the crimes of burglary in the second degree (seven counts), petit larceny (six counts) and criminal possession of stolen property in the fourth degree. In October 2002, he filed this habeas corpus proceeding challenging the validity of his conviction based upon alleged defects in the composition of the petit jury in violation of his constitutional rights. Supreme Court denied petitioner’s application for a writ of habeas corpus and we affirm.
Habeas corpus relief is unavailable to petitioner as he could have raised these issues in the context of his direct appeal (see People v Hayden, 250 AD2d 937 [1998], lvs denied 92 NY2d 879, 982 [1998], cert denied 526 US 1028 [1999]) or in a CPL article 440 motion (see Matter of Lebron v Herbert, 287 AD2d 917, 918 [2001], lv denied 97 NY2d 609 [2002]; People ex rel. Murray v Goord, 268 AD2d 827, 828 [2000], lv denied 94 NY2d 763 [2000]). In view of the absence of any circumstances that would warrant a departure from traditional orderly procedure, the application was properly denied (see People ex rel. Silverio v Miller, 283 AD2d 702, 703 [2001]).
Mercure, J.P., Peters, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.